internal_revenue_service department of the treasury washington dc number release date index number third party communication none date of communication not applicable -------------------------------------- ------------------------------------------------------ ------------------------------------------ person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b04 plr-133314-14 date february trust decedent bank year year year year year date date company llc spouse child child grandchild grandchild grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild great-grandchild case court -------------------------------------------- ----------------------- ----------------------- ----- -- ------ ------ ------ ------ ------------------ ------------------ ------------------------------------------------------------------------------ ------------------------------------------------------------------------ --------------- ------------------------- --------------------- --------------------------------------- ------------------------ ---------------------- ---------- -------------- ----------------------- --------------------- --------------------------------- -------------------- ------------------- --------------------- ------------------------------- --------------------------------------- ------------------------------------------------------------------------------ ------------------------------------------------------------------------------ ---------------------------------------------------------- ----------------------------------------------------------------------- plr-133314-14 state a b c d e f dear -------------- ---------- ------------ --- -------- --- -------------- -------------- this letter responds to your authorized representative’s letter dated date requesting rulings on the income gift and generation-skipping_transfer gst tax consequences of compliance with a court-approved settlement agreement facts and representations the facts and representations submitted are summarized as follows decedent died in year a year prior to date decedent’s will established a testamentary_trust trust for the benefit of decedent’s relatives decedent’s spouse spouse and their issue trust was funded primarily with stock in company in year trust exchanged its shares in company for an interest in llc great-grandchild and bank serve as trustees trustees of trust under clause i item four of decedent’s will trust will terminate twenty years after the death of the last to survive of spouse child child grandchild grandchild and grandchild clause ii a provides for the distribution at least annually of specific amounts of trust income to certain named beneficiaries for their lifetimes but not to exceed the duration of trust clause ii b limits the total amount of these distributions to one-third of the income of trust clause ii c and provide the manner in which the remaining trust income is to be distributed to spouse child and child during their lifetimes clause ii c directs that after the death of spouse child and child trust income is to be distributed equally to the widow of child if there is one decedent’s living grandchildren and the issue of any deceased grandchildren of decedent per stirpes clause ii c provides that upon the death of decedent’s last surviving grandchild the income of trust is to be distributed equally to decedent’s living great-grandchildren and the issue of any deceased great-grandchildren of decedent per stirpes plr-133314-14 under clause iii upon termination of trust the assets of trust are to be distributed to the then income beneficiaries of trust item five annuls any bequest made to a beneficiary of decedent’s will who objects to the probate of decedent’s will or in any way directly or indirectly contests the will or any provision of the will or the distribution of decedent’s estate under the will item five provides further that it is the will of decedent that any such beneficiary be absolutely barred and cut off from any share in decedent’s estate no-contest provision there are currently eight income beneficiaries of trust decedent’s only surviving grandchild grandchild receives one-third of the income the three children of grandchild great-grandchildren and each receive one-ninth of the income and the four children of grandchild great-grandchildren and each receive one-twelfth of the income great-grandchild and great-grandchild filed a number of objections to trust’s annual accountings petitions and joinders in case in year sec_3 and and have indicated that they will file objections to future accountings in case objectors’ claims objectors’ claims allege that trustees have breached their duty_of impartiality and their fiduciary duties great-grandchild and great-grandchild a daughter of grandchild responded by filing claims in case alleging that certain of objectors’ claims violate the no-contest provision in decedent’s will no-contest claims the probate commissioner ruled that the objectors’ claims did violate the no-contest provision the litigation in case has been intensive has created divisions within the decedent’s family and has been expensive the parties have been represented by separate counsel and have incurred substantial legal fees and costs on date the parties entered into an agreement to resolve case settlement agreement on date court issued an order order approving settlement agreement under the terms of settlement agreement and order if the internal_revenue_service issues a favorable private_letter_ruling on all of the rulings requested below the following will occur the interest of great-grandchild and great-grandchild in trust including the interests of their issue if any will be completely terminated in exchange for a distribution of dollar_figurea to each from trust to fund the distributions from trust to great-grandchild and great-grandchild llc will distribute dollar_figuree to its members of which dollar_figuref will go to trust great-grandchild and great-grandchild will dismiss with prejudice the objectors’ claims and great-grandchild and great-grandchild will dismiss the no-contest claims until the death of grandchild the income of trust will be distributed b percent to grandchild c percent each to great-grandchild or his issue in the event of his death great-grandchild or his issue in the event of his death great-grandchild or her issue in the event of her death and d percent each to great-grandchild or his issue in the event of his death and great-grandchild or her plr-133314-14 issue in the event of her death following the death of grandchild all distributions to a beneficiary by trust shall be determined under the terms of trust assuming for this purpose that both great-grandchild and great-grandchild are deceased and not survived by issue it is represented that no additions actual or constructive have been made to trust since date you have requested the following rulings after implementation of settlement agreement trust will continue to be exempt from the gst tax provisions of chapter and distributions of dollar_figurea from trust to great-grandchild and great-grandchild distributions of trust income to the other beneficiaries and distributions of trust corpus made upon termination of trust made in compliance with settlement agreement are not subject_to gst tax the dollar_figurea distributions from trust to great-grandchild and great-grandchild made in compliance with settlement agreement do not result in gifts for federal gift_tax purposes by the other beneficiaries of trust the dollar_figuree distribution from llc to trust made in compliance with settlement agreement is not income within the meaning of sec_643 the dollar_figurea distributions from trust to great-grandchild and great-grandchild are not includible in the income of great-grandchild and great-grandchild under sec_662 ruling sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made after date sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip under a of the tax_reform_act_of_1986 the act the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date plr-133314-14 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status in general these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if -- the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee’s distribution settlement or construction that does not satisfy paragraphs b i a b or c of this section by judicial reformation or by nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer furthermore a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered a shift in a beneficial_interest in a_trust in this case trust is exempt from gst tax because trust was irrevocable prior to date and it is represented that no additions actual or constructive have been made to trust on or after date the facts provided and representations made indicate that settlement agreement represents a compromise between the positions of the litigating parties and reflects the parties’ assessment of the relative strengths of their positions settlement agreement is a product of arm’s length negotiations and is within the range of reasonable outcomes under the terms of trust and applicable law plr-133314-14 upon implementation of settlement agreement the interests of great-grandchild and great-grandchild in trust will terminate the partial_termination of trust will accelerate the distribution of a portion of the corpus of trust to these beneficiaries the partial_termination will not shift a beneficial_interest in trust to a beneficiary who occupies a lower generation than the person or persons who held the interest before the division moreover implementation of settlement agreement does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust agreement accordingly based upon the facts submitted and the representations made we rule that after implementation of settlement agreement trust will continue to be exempt from the gst tax provisions of chapter and that distributions of dollar_figurea from trust to great-grandchild and great-grandchild distributions of trust income to the other beneficiaries and distributions of trust corpus made upon termination of trust made in compliance with settlement agreement are not subject_to gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether property transferred is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-1 provides that the gift_tax is not applicable to a transfer for a full and adequate_consideration in money or money’s worth or to ordinary business transactions sec_25_2512-8 provides that a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth whether an agreement settling a dispute is effective for gift_tax purposes depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of plr-133314-14 each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated as discussed above settlement agreement represents the resolution of bona_fide controversies among the parties all interested parties who hold or may hold an interest in trust have been represented in the proceedings that culminated in order approving settlement agreement further based on the facts as presented the terms of settlement agreement are the product of arm’s length negotiations among all of the interested parties court approved settlement agreement settlement agreement reflects the rights of the parties under the applicable state law that would be applied by the highest court of state and under federal_law accordingly based on the facts submitted and representations made we rule that the dollar_figurea distributions from trust to great-grandchild and great-grandchild made in compliance with settlement agreement do not result in gifts for federal gift_tax purposes by the other beneficiaries of trust ruling sec_643 defines the term distributable_net_income as the taxable_income of the estate_or_trust computed with certain modifications sec_643 and the regulations thereunder exclude from the computation of distributable_net_income with respect to trusts that qualify under subpart b those items of gross_income constituting extraordinary dividends which the fiduciary acting in good_faith does not pay or credit to any beneficiary by reason of his determination that such dividends are allocable to corpus under the terms of the governing instrument and applicable local law sec_643 and the regulations thereunder provide that for purposes of subparts a b c and d the term income when not preceded by the words taxable distributable net undistributed net or gross means the amount of the income of the estate_or_trust for the taxable_year determined under the terms of the governing instrument and applicable local law items of gross_income constituting extraordinary dividends or taxable stock_dividends which the fiduciary acting in good_faith determines to be allocable to corpus under the terms of the governing instrument and applicable local law shall not be considered income in this case court determined that the governing instrument and state law would characterize the dollar_figuref distribution from llc to trust as a return of corpus as such the dollar_figuref distribution from llc to trust pursuant to settlement agreement meets the definition of an extraordinary_dividend under sec_643 and is not considered income within the plr-133314-14 meaning of that section accordingly based on the facts submitted and the representations made we rule that the dollar_figuref distribution from llc to trust is an extraordinary_dividend excluded from the definition of income within the meaning of sec_643 ruling sec_61 provides generally that except as otherwise provided by law gross_income includes all income from whatever source derived including gains derived from dealings in property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained in this case the distributions of dollar_figurea to great-grandchild and great-grandchild are extraordinary distributions and are excluded from the definition of income under plr-133314-14 sec_643 these distributions are not part of trust’s distributable_net_income and therefore are not includible in the income of great-grandchild or great-grandchild under sec_662 accordingly based on the facts submitted and the representations made we rule that the distributions of dollar_figurea from trust to great-grandchild and great-grandchild are not includible in the income of great-grandchild and great-grandchild under sec_662 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
